Citation Nr: 0925182	
Decision Date: 07/06/09    Archive Date: 07/21/09

DOCKET NO.  04-00 261A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Wichita, 
Kansas


THE ISSUES

1.  Propriety of the severance of service connection for 
residuals of right inguinal hernia repair.

2.  Entitlement to an initial compensable rating for 
residuals of a right groin cyst removal and right inguinal 
hernia surgery.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Fleming, Associate Counsel


INTRODUCTION

The Veteran had active military service from July 1977 to 
October 1987.

This matter initially came before the Board of Veterans' 
Appeals (Board) from an October 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, that granted service connection for 
residuals, scar, lymph adenopathy right groin, and assigned a 
noncompensable rating.  In September 2003, jurisdiction over 
the Veteran's claims file was transferred from the St. 
Petersburg RO to the RO in Wichita, Kansas.  A rating 
decision issued by the Wichita RO in December 2003 granted 
the Veteran a temporary total disability rating following a 
right inguinal hernia repair he underwent in October 2003.  
The noncompensable rating was reinstated effective from 
February 1, 2004.  The Board remanded the matter for further 
evidentiary development and adjudication in August 2007.  
Action was thereafter taken on the claim by the Appeals 
Management Center (AMC) in Washington, D.C., and the claim 
was again denied via the issuance of a supplemental statement 
of the case (SSOC) in February 2008.  The Board again 
remanded the matter in May 2008.

Pursuant to the Board's May 2008 remand, the AMC issued a 
rating decision in January 2009 that, in effect, severed 
service connection for residuals of right inguinal hernia 
repair the Veteran had undergone in 2003.  In its decision, 
the AMC stated that the RO had committed "clear and 
unmistakable error" by assigning a rating evaluating 
residuals of the right inguinal hernia repair surgery other 
than the initial scar of the right groin, calling the 
evaluation an "administrative error."  As this issue has 
been addressed twice in Board remands and was part of the 
Veteran's initial appeal prior to the severance, the Board 
will consider the question of whether the severance of 
service connection for residuals of right inguinal hernia 
repair was proper.

As the appeal with respect to the Veteran's increased-rating 
claim emanates from the Veteran's disagreement with the 
initial noncompensable rating assigned following the grant of 
service connection for residuals, scar, lymph adenopathy 
right groin, the Board has characterized the claim as a claim 
for a higher initial rating, in accordance with Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  The decision below 
addresses the period since the award of service connection 
with the exception of the period for which a total rating was 
assigned.


FINDINGS OF FACT

1.  The evidence does not show that the grant of service 
connection for residuals of right inguinal hernia repair was 
clearly and unmistakably erroneous.

2.  The Veteran's scar of the right groin is not ulcerated, 
is not adherent to the underlying tissue, is not deep or 
unstable, is not painful on examination, and does not cause 
any limitation of function; a post-operative right inguinal 
hernia has not recurred.


CONCLUSIONS OF LAW

1.  The criteria to sever service connection for the 
Veteran's residuals of right inguinal hernia repair have not 
been met; restoration of service connection is warranted.  38 
U.S.C.A. §§ 1131, 5109 (West 2002); 38 C.F.R. §§ 3.105(d), 
3.303 (2008).

2.  The criteria for a compensable rating for residuals of a 
right groin cyst removal and right inguinal hernia surgery 
have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 
3.159, 3.321, 4.1, 4.3, 4.7, 4.27, 4.114 (Diagnostic Code 
7338), 4.118 (Diagnostic Codes 7801, 7802, 7803, 7804, 7805, 
7819) (2008); 38 C.F.R. § 4.118 (Diagnostic Codes 7803, 7804, 
7805) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2009).  
To implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2008).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b). In addition, 
they define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).

Here, the Board finds that all notification and development 
action needed to render a decision on the claims on appeal 
has been accomplished.

In this respect, through September 2002, June 2004, and 
September 2007 notice letters, the RO notified the Veteran of 
the information and evidence needed to substantiate his 
rating claim.  Thereafter, the Veteran was afforded the 
opportunity to respond.  In addition, the Veteran was 
provided notice concerning the assignment of rating criteria 
and effective dates via the September 2007 letter.  Hence, 
the Board finds that the Veteran has received notice of the 
information and evidence needed to substantiate his rating 
claim, and has been afforded ample opportunity to submit such 
information and evidence.

The Board also finds that the September 2002, June 2004, and 
September 2007 notice letters satisfy the statutory and 
regulatory requirement that VA notify a claimant what 
evidence, if any, will be obtained by the claimant and which 
evidence, if any, will be retrieved by VA.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
In the letters, the RO notified the Veteran that VA was 
required to make reasonable efforts to obtain medical 
records, employment records, or records from other Federal 
agencies.  The RO also requested that the Veteran identify 
any medical providers from whom he wanted the RO to obtain 
and consider evidence.  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 121 (2004).  See 
also Notice and Assistance Requirements and Technical 
Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) (to be 
codified at 38 C.F.R. § 3.159) (removing the prior 
requirement that VA specifically ask the claimant to provide 
any pertinent evidence in his possession).  These 
requirements were met by the aforementioned September 2002, 
June 2004, and September 2007 letters.

The Board thus finds that "the appellant [was] provided the 
content-complying notice to which he [was] entitled."  
Pelegrini, 18 Vet. App. at 122.  In this regard, the more 
detailed notice requirements set forth in 38 U.S.C.A. §§ 
7105(d) and 5103A have been met.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  In addition, the 
Veteran was given the opportunity to respond following the 
September 2002, June 2004, and September 2007 notice letters.  

The Board notes that the Court has issued a decision in 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), regarding 
the notice required for an increased compensation claim.  
However, in Vazquez-Flores, the issue was entitlement to 
increased compensation for an already service-connected 
disability, not whether a higher initial rating was 
warranted.  As such, in the instant case, a discussion of 
whether sufficient notice has been provided for an increased 
compensation claim is not necessary because this is an 
initial rating claim and the Court articulated specifically 
that the Vazquez-Flores notice requirements apply to a claim 
for increase.

Otherwise, nothing about the evidence or any response to the 
RO's notification suggests that the case must be re-
adjudicated ab initio to satisfy the requirements of the 
VCAA.  

The Board also points out that there is no indication 
whatsoever that any additional action is needed to comply 
with the duty to assist in connection with the rating claim 
on appeal.  The Veteran's post-service VA treatment records 
have been associated with the file.  In addition, the Veteran 
was provided VA medical examinations in October 2003 and 
January 2009; reports of those examinations have been 
associated with the claims file.  Neither the Veteran nor his 
representative has indicated that there are any outstanding 
records relevant to the rating claim on appeal.

Under these circumstances, the Board finds that VA has 
complied with all duties to notify and assist required by 38 
U.S.C.A. § 5103A and 38 C.F.R. § 3.159.

Regarding the issue of the propriety of the severance of 
service connection for residuals of right inguinal hernia 
repair surgery, the Board notes that, although VA has a duty 
to notify and assist claimants in substantiating a claim for 
VA benefits under the VCAA, as discussed above, the Board is 
granting in full the question on appeal.  Accordingly, 
assuming, without deciding, that any error was committed with 
respect to either the duty to notify or the duty to assist 
concerning the issue of the propriety of the severance of 
service connection for residuals of right inguinal hernia 
repair, such error need not be further discussed.

II. Analysis

A.	Propriety of the Severance of Service Connection for 
Residuals of Right Inguinal Hernia Repair 

Service connection will be severed only where evidence 
establishes that the grant of service connection was clearly 
and unmistakably erroneous (the burden of proof being on the 
Government).  38 C.F.R. § 3.105; see Daniels v. Gober, 10 
Vet. App. 474 (1997).  A change in diagnosis may be accepted 
as a basis for severance action if the examining physician or 
physicians or other proper medical authority certifies that, 
in the light of all accumulated evidence, the diagnosis on 
which service connection was predicated was clearly 
erroneous.  This certification must be accompanied by a 
summary of the facts, findings, and reasons supporting the 
conclusion.  See 38 C.F.R. § 3.105(d) (2008).

When severance of service connection is considered warranted, 
a rating decision proposing severance will be prepared 
setting forth all material facts and reasons.  The claimant 
will be notified at his or her latest address of record, of 
the contemplated action and furnished detailed reasons for 
the action, and will be given 60 days for the presentation of 
additional evidence to show that service connection should be 
maintained.  If no additional evidence is received in that 
period, the final rating action will be taken and the award 
will be reduced or discontinued.  Id.

The United States Court of Appeals for Veterans Claims 
(Court) has held that to establish clear and unmistakable 
error (CUE), it must be shown that there was "an error in 
the prior adjudication of the claim.  Either the correct 
facts, as they were known at the time, were not before the 
adjudicator or the statutory or regulatory provisions extant 
at the time were incorrectly applied."  Russell v. Principi, 
3 Vet. App. 310, 313 (1992) (en banc).  CUE is more than just 
a disagreement with the way the facts were weighed or 
evaluated, and it is not a misinterpretation of the facts.  
Id.; see also Thompson v. Derwinski, 1 Vet. App. 251, 253 
(1991).  The Court has held that "it must always be 
remembered that CUE is a very specific and rare kind of 
'error.'  It is the kind of error, of fact or of law, that 
when called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error."  Fugo v. Brown, 6 Vet. App. 40, 43 (1993) quoted in 
Daniels v. Gober, 10 Vet. App. 474, 478 (1997).

Once service connection is granted, it can be severed only 
upon a showing by the Secretary that the rating decision 
granting service connection was clearly and unmistakably 
erroneous, and only after certain procedural safeguards have 
been met.  Daniels, 10 Vet. App. at 478; see 38 C.F.R. § 
3.105(d).  As the Court established in Daniels, supra, "the 
Secretary's burden in severing service connection is the same 
as a claimant's burden in attempting to overturn a final 
decision on the basis of CUE."  Id.  Further, the Court 
noted in Daniels that "simply to claim CUE on the basis that 
previous adjudications had improperly weighed and evaluated 
the evidence can never rise to the stringent definition of 
CUE."  Fugo, 6 Vet. App. at 4, quoted in Daniels, 10 Vet. 
App. at 479. 

Unlike claims for CUE, which are based only on the evidence 
of record at the time of the challenged decision, a 
determination to sever service connection is not similarly 
limited.  Daniels, 10 Vet. App. at 480.  The Court reasoned 
in Daniels that because 38 C.F.R. § 3.105(d) specifically 
states that a change in diagnosis may be accepted as a basis 
for severance, the regulation clearly contemplates the 
consideration of evidence acquired after the original 
granting of service connection.  The Court stated that if it 
were to conclude that "a service connection award can be 
terminated pursuant to § 3.105(d) only on the basis of the 
law and record as it existed at the time of the award 
thereof, VA would be placed in the impossible situation of 
being forever bound to a prior determination regardless of 
changes in the law or later developments in the factual 
record." Id.

The provisions of 38 C.F.R. § 3.104 (2008) indicate that any 
decision by the RO is final and binding on all field offices 
of VA as to the conclusions based on evidence on file at the 
time VA issues written notification of the action.  In this 
case, the RO informed the appellant by an October 2002 letter 
that service connection for a scar of the right groin from 
cyst removal surgery had been granted.  In a December 2003 
letter, the RO informed the Veteran that he had been granted 
a temporary total disability rating based on surgery to 
repair a right inguinal hernia; in the December 2003 rating 
decision, the RO reasoned that the "reports in service 
showed surgery very similar to the current surgery for repair 
of the inguinal hernia."  That rating decision further 
continued the noncompensable rating for what it characterized 
as "residuals, scar, lymph adenopathy, right groin, etiology 
unknown," after the period of temporary total disability 
ended.  Consequently, the December 2003 decision was a final 
one, alterable only by appellate authority or on a showing of 
clear and unmistakable error or difference of opinion.  38 
C.F.R. § 3.105 (2008).

The AMC found, in its January 2009 severance, that the RO's 
December 2003 grant of a temporary total disability rating-
which was assigned by the RO in connection with the initial 
service-connected disability-was clearly and unmistakably 
erroneous.  Such a finding is required when a grant of 
service connection is severed.  38 C.F.R. § 3.105(d) (2008) . 
However, when severance of service connection is considered 
warranted, a rating proposing severance must be prepared.  
Id.  This proposal must set forth all material facts and 
reasons for the severance, and must be sent to the claimant 
with a notice that he has 60 days to present additional 
evidence to show that service connection should be 
maintained.  Id.  A final rating action is not to be taken 
until after this opportunity has been afforded the claimant.  
Id.  

Although the Veteran was not afforded the process that was 
due in actions taken by the agency of original jurisdiction 
(AOJ) to sever service connection, the Board nevertheless 
finds that VA has not met the burden of showing by clear and 
unmistakable evidence that the grant of service connection 
was an error.  In short, it was not unreasonable for the AOJ 
to have concluded that the right groin cyst removal 
undertaken in service led to a problem, such as a weakening 
of the area affected by the cyst, that later caused or 
contributed to the development of a hernia in approximately 
the same location.  Such a medical determination was implied 
by the RO's December 2003 action to award a temporary total 
rating from October 28, 2003, to February 1, 2004, for a 
right inguinal hernia repair.  Because such a medical nexus 
is debatable, it can not be said that an award based on such 
a theory was clearly and unmistakably erroneous.  
Consequently, the severance was improper; restoration of 
service connection is warranted as though the severance did 
not occur.

B.	Entitlement to an Initial Compensable Rating 
for Residuals of Cyst Removal and Inguinal Hernia Surgery

Disability evaluations are determined by comparing a 
Veteran's present symptoms with criteria set forth in VA's 
Schedule for Rating Disabilities, which is based on average 
impairment in earning capacity.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  When a question arises as to which of two 
ratings applies under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
Veteran.  38 C.F.R. § 4.3.  

The Veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
where, as here, the question for consideration is the 
propriety of the initial evaluation assigned, evaluation of 
the medical evidence since the grant of service connection 
and consideration of the appropriateness of a "staged 
rating" (assignment of different ratings for distinct 
periods of time, based on the facts found) is required.  See 
Fenderson, 12 Vet. App. at 126.  

The Veteran's service-connected residuals of right groin cyst 
removal and right inguinal hernia surgery have been rated as 
noncompensably disabling under Diagnostic Code 7805, which 
addresses functional losses caused by scarring, and 
Diagnostic Code 7338, which addresses inguinal hernias.  
Relevant medical evidence consists of VA medical examinations 
conducted in October 2003 and January 2009, as well as 
records of the Veteran's ongoing treatment at the Robert J. 
Dole Department of Veterans Affairs Medical and Regional 
Office Center (VAMC) in Wichita, Kansas.  Records from the 
Wichita VAMC reflect that the Veteran underwent a right 
inguinal hernia repair in October 2003.  He was found to have 
a fully healed incision at a January 2004 follow-up visit to 
the Wichita VAMC, and was released back to full work duty at 
that time.  Since the surgery, the Veteran has not complained 
of further pain or difficulty with the surgical scar or of 
symptoms of a recurrent right inguinal hernia.

Report of the Veteran's October 2003 VA medical examination 
reflects that the Veteran had undergone exploratory surgery 
of the right groin in 1987, while in service.  The scar from 
that surgery was found to have "no current symptoms," 
although the examiner noted that the Veteran had been 
recently diagnosed with a right inguinal hernia and was 
scheduled for surgery to treat the hernia.  Physical 
examination revealed that the scar was 7 centimeters long and 
0.5 millimeters wide.  No pain on examination was noted, and 
the scar was found to have no adherence to underlying tissue.  
The examiner found that the scar was stable and superficial, 
with no elevation, inflammation, edema, or keloid formation.  
No limitation of motion was noted on examination.

The Veteran was also provided a VA examination in January 
2009, following his right inguinal hernia repair.  Report of 
that examination reflects that the Veteran complained of 
experiencing pain approximately weekly in the scar but 
otherwise was "without concerns" regarding the scar.  
Physical examination revealed that the scar was 12 
centimeters in length and 0.5 centimeters in width.  The 
examiner noted no tenderness on palpation or adherence to 
underlying tissue.  No skin ulceration or breakdown was 
noted, and no underlying soft tissue damage was found.  The 
examiner found the scar to result in no limitation of motion 
or loss of function.  The examiner further noted that the 
Veteran had no palpable right inguinal hernia on physical 
examination.

The Board notes that by regulatory amendment effective August 
30, 2002, substantive changes were made to the schedular 
criteria for evaluating disabilities involving the skin.  See 
67 Fed. Reg. 49,590-99 (July 31, 2002).  Because these 
changes took effect after the effective date of the award of 
service connection, the Board must determine whether the 
revised version is more favorable to the Veteran.  See 
VAOPGCPREC 7-2003 (Nov. 19, 2003).  However, even if the 
Board finds the revised version more favorable, the reach of 
the new criteria can be no earlier than the effective date of 
that change.  See VAOPGCPREC 3-2000 (Apr. 10, 2000).

Under prior Diagnostic Code 7803, a maximum 10 percent rating 
was warranted for superficial scars that were poorly 
nourished with repeated ulceration.  Under the previous 
version of Diagnostic Code 7804, a maximum 10 percent rating 
was warranted for superficial scars that were tender and 
painful on objective demonstration.  Diagnostic Code 7805 of 
the previous criteria is identical to the revised code; that 
is, scars may also be rated on the basis of limitation of 
function of the affected part.  38 C.F.R. § 4.118 (2002).

Under the current regulation governing scars other than of 
the head, face, or neck, effective August 30, 2002, 
Diagnostic Code 7801 provides that scars that are deep or 
that cause limited motion warrant a 10 percent rating when 
the scars cover an area or areas exceeding 6 square inches 
(39 sq. cm.).  A 20 percent rating is warranted when the area 
or areas exceeds 12 square inches (77 sq. cm.).  A 30 percent 
rating requires an area or areas exceeding 72 square inches 
(465 sq. cm.), while a 40 percent rating requires an area or 
areas exceeding 144 square inches (929 sq. cm.).

Under Diagnostic Code 7802, scars, other than of the head, 
face or neck, that are superficial and that do not cause 
limited motion, warrant a 10 percent rating when the scars 
cover an area or areas of 144 square inches (929 sq. cm.) or 
greater.  Diagnostic Code 7803 provides that superficial, 
unstable scars warrant a 10 percent evaluation.  A Note 
following this Diagnostic Code defines an unstable scar as 
one where, for any reason, there is frequent loss of skin 
over the scar; and defines a superficial scar as one not 
associated with underlying soft tissue damage.

Diagnostic Code 7804 provides that a 10 percent disability 
rating is warranted for a superficial scar that is painful on 
examination; and Diagnostic Code 7805 provides that a scar 
may be evaluated based upon limitation of function of the 
affected part.

(The criteria for rating scars under Diagnostic Codes 7801, 
7802, 7803, 7804, and 7805 were changed in September 2008.  
73 Fed. Reg. 54,708-12 (Sept. 23, 2008) (effective from 
October 23, 2008).  However, the changes apply only to 
applications for benefits received by VA on or after October 
23, 2008, or to claims where a Veteran requests review under 
the new criteria.  No such request has been made in this 
case.)

Upon consideration of the above evidence, the Board finds 
that a compensable rating is not warranted for the Veteran's 
residuals of cyst removal and inguinal hernia surgery under 
the former criteria for scars.  This is so because the scar 
is superficial, as the January 2009 VA examiner did not find 
the scar to be associated with any underlying soft tissue 
damage or to be poorly nourished with ulceration.  Further, 
the January 2009 examiner did not find that the scar was 
tender or painful on objective examination, and the scar was 
not found to cause any limitation of function.  See 38 C.F.R. 
§ 4.118, Diagnostic Codes 7803, 7804, 7805 (2002).

Turning to an evaluation of the Veteran's residuals of cyst 
removal and inguinal hernia surgery under the current 
diagnostic codes governing evaluation of scars, the Board 
finds that here, the Veteran's scar is not deep, as it was 
not associated with any underlying soft tissue damage; and it 
is not unstable, as the January 2009 examiner did not find 
that there was any skin ulceration or breakdown over the 
scar.  In fact, as noted above, the examiner noted that the 
Veteran's scar caused no tenderness to palpation.  The 
examiner found that the scar was not painful and did not 
cause limited motion.  As such, a 10 percent evaluation under 
Diagnostic Code 7801 or 7804 is not warranted.  The Veteran's 
scar was further found to measure 6 square centimeters, which 
means that a compensable rating under Diagnostic Code 7802 is 
not warranted.  As already noted, the examiner did not find 
that the scar was unstable.  Additionally, the Veteran's scar 
did not cause any limitation of function.  As such, a 10 
percent evaluation under Diagnostic Code 7803 or 7805 is not 
warranted.

In sum, the evidence of record does not demonstrate that the 
Veteran is entitled to a compensable rating under applicable 
rating criteria for scars at any point since the filing of 
the instant claim.  The Board notes that in accordance with 
Fenderson, supra, staged ratings have been considered, but 
because there is no indication the Veteran's disability was 
compensably disabling at any point during the claim period, a 
staged rating is not warranted.  (As noted above, the Board's 
consideration is limited to the periods for which the 
temporary total rating was not assigned.)

The Board must also consider the possible assignment of a 
compensable rating for hernia repair residuals.  Under 
Diagnostic Code 7338, a noncompensable rating is assigned for 
a small inguinal hernia, which is reducible, or without true 
hernia protrusion, or for an inguinal hernia not operated on, 
but remediable.  A 10 percent rating is assigned for a 
postoperative recurrent inguinal hernia, which is readily 
reducible and well supported by truss or belt.  A 30 percent 
rating is assigned for a small, postoperative recurrent, or 
unoperated irremediable inguinal hernia, which is not well 
supported by truss, or not readily reducible.  A 60 percent 
rating, which is the maximum rating, is assigned for a large, 
postoperative, recurrent inguinal hernia, which is not well 
supported under ordinary conditions and not readily 
reducible, when considered inoperable.  38 C.F.R. § 4.114, 
Diagnostic Code 7338 (2008). 

Here, the Board specifically finds that the Veteran is not 
entitled to a compensable rating under the diagnostic 
criteria for rating an inguinal hernia.  Based on the current 
medical evidence, there is no indication that the Veteran's 
right inguinal hernia is recurrent; nor is there evidence 
suggesting that the Veteran requires a truss or belt for 
hernia support.  In fact, the January 2009 VA examiner found 
that there was no palpable right inguinal hernia on physical 
examination.  Without postoperative recurrence, the next 
higher (10 percent) rating is not warranted, and the claim 
for a higher initial rating may not be granted.  38 C.F.R. 
§ 4.114, Diagnostic Code 7338.  A 30 or 60 percent rating is 
also not warranted due to the lack of recurrence of any 
inguinal hernia.  

The above determinations are based upon consideration of 
applicable rating provisions.  It should also be pointed out 
that there is no showing that the residuals of the right 
groin cyst removal and right inguinal hernia surgery, 
including scarring, have reflected so exceptional or unusual 
a disability picture as to warrant the assignment of any 
higher evaluation on an extra-schedular basis.  See 38 C.F.R. 
§ 3.321(b)(1) (2008).  The symptoms of his disability have 
been accurately reflected by the schedular criteria and there 
are no identified symptoms not contemplated by the criteria 
discussed above.  Without sufficient evidence reflecting that 
the Veteran's disability picture is not contemplated by the 
rating schedule, referral for a determination of whether the 
Veteran's disability picture requires the assignment of an 
extra-schedular rating is not warranted.  See Thun v. Peake, 
22 Vet. App. 111, 115-16 (2008).

For all the foregoing reasons, the Board finds that, since 
the initial award of service connection, the Veteran's 
service-connected residuals of right groin cyst removal and 
right inguinal hernia surgery do not warrant a compensable 
rating.  38 C.F.R. §§ 4.1, 4.3, 4.7, 4.27, 4.114, 4.118, 
Diagnostic Codes 7338, 7801, 7802, 7803, 7804, 7805, 7819 
(2008); 38 C.F.R. § 4.118, Diagnostic Codes 7803, 7804, 7805 
(2002).  This is so for the entirety of the period since the 
award of service connection (the period of the temporary 
total rating being excepted).  In reaching this conclusion, 
the Board has considered the applicability of the benefit-of-
the-doubt doctrine.  However, as the preponderance of the 
evidence is against the Veteran's claim, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 53-56 (1990).  


ORDER

The severance of service connection for residuals of right 
inguinal hernia repair was not proper; restoration of service 
connection for residuals of right inguinal hernia surgery is 
granted.

Entitlement to an initial compensable rating for residuals of 
a right groin cyst removal and right inguinal hernia surgery 
is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


